Citation Nr: 1312123	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-14 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke.

2.  Entitlement to service connection for a sleep disability.

3.  Entitlement to service connection for a respiratory disability, claimed as breathing problems.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Attorney Polly Murphy


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1959 to December 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision.  In February 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  Additional evidence was submitted following the hearing, accompanied by a waiver of RO consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In February 2013, prior to the promulgation of a decision in the matters, the Board received notification from the Veteran that he was withdrawing his appeal in the matters of service connection for sleep, respiratory, and  eye disabilities, and an increased rating for bilateral hearing loss; there are no questions of fact or law in these matters remaining for the Board to consider.

2.  It is reasonably shown that the Veteran has had chronic atrial fibrillation which became manifest in service, persisted with continuity of symptomatology since service, and resulted in a stroke in 2003.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran are met with respect to the claims of service connection for sleep, respiratory, and eye disabilities, and an increased rating for bilateral hearing loss; the Board has no further jurisdiction in the matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  Service connection for residuals of a stroke is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal/dismissal of claim

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In March 2010, the Veteran filed a substantive appeal perfecting his appeal in the matters of service connection for sleep, respiratory, and eye disabilities, and an increased rating for bilateral hearing loss.  In February 2013, the Veteran's attorney stated that these issues were being withdrawn.  See videoconference hearing transcript p.2.  As the Veteran has withdrawn his appeal in the matters, there remain no allegations of error of fact or law for appellate consideration in the matters of service connection for sleep, respiratory, and an eye disabilities, and an increased rating for bilateral hearing loss.  Accordingly, the Board has no further jurisdiction in these matters, and the appeal in the matters must be dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist oversight is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 
The Veteran contends, in essence, that he has had chronic atrial fibrillation since service, which caused the clot that led to his stroke in 2003.  The medical evidence indeed reflects that the Veteran experienced a cerebrovascular accident in October 2003; this is not in dispute.

The Veteran's STRs reflect treatment for a heart condition.  A July 1977 EKG reflected right bundle branch block (RBBB), not present on previous EKG.  In July 1978, the Veteran reported a history of chest pain unrelated to position or activity, and not relieved by rest; he complained of persistent localized chest aching for 2 to 3 months.  EKG testing showed RBBB, although a stress test was negative; the impressions included chest pain (non-cardiac) and RBBB of unknown etiology, possibly secondary to Levegre's Disease (idiopathic fibrosis of conduction system).  In August 1980, he was evaluated for RBBB following complaints of persistent dull aching chest pains occasionally radiating to the left axilla, with no relation to exertion, position, or respiratory efforts.  An ECG showed RBB and increasing PR interval, and the Veteran was told to be periodically reevaluated.  A 1981 service examination included a history of RBBB without history of organic disease.  

On September 2003 treatment, the Veteran was noted to have a known history of paroxysmal atrial fibrillation in 1998; the impressions included atrial fibrillation of unknown duration.  Coumadin was prescribed.

Brooke Army Medical Center treatment records from November 2003 reflect that the Veteran suffered a large hemorrhagic middle cerebral artery acute infarct with mild midline shift as well as uncal herniation the previous month.  A follow-up CT of the brain revealed an evolving right sided middle cerebral artery hemorrhagic infarct less hypodense than earlier.  He was transferred for the purpose of placement in an appropriate outpatient rehab facility.

In a February 2004 letter, family physician Dr. Birdwell noted the Veteran's history of suffering a hemorrhagic stroke in the region of the middle cerebral artery, in October 2003 while on vacation.  He had been taking Coumadin for approximately 2 weeks prior to the vacation due to atrial fibrillation of the heart.  

On March 2004 treatment at the Mayo Clinic, the Veteran presented with a chief complaint of having suffered from a right frontoparietal ischemic stroke.  There was furthermore evidence of hemorrhagic transformation.  Neurologist Dr. Eross opined that this occurred within the setting of underlying atrial fibrillation, noting that the Veteran was currently taking Coumadin and within the setting of his previous stroke and underlying atrial fibrillation, this was certainly indicated.  Cardiologist Dr. Chaliki noted that the Veteran apparently had atrial fibrillation 20 years earlier, which was diagnosed when he went for an Army medical checkup, and he was told he may need a pacemaker in the future; the impressions included likely paroxysmal atrial fibrillation resulting in transient ischemic attacks and strokes, although a possible hypercoagulable state could not be completely excluded.  Cardiologist Dr. Altemose noted a cardiac history dating back approximately 20 to 30 years when physicians in service told the Veteran that he would probably need a pacemaker some time in his future; at that time he was noted by electrocardiography to have a complete right bundle branch block and a left anterior fascicular block.

On April 2007 VA treatment, the Veteran's medical problems since his return from Vietnam were noted to include atrial fibrillation and a cardiovascular accident with hemiparesis of the left side.  He reported a long history of atrial fibrillation and hypertension with which he "did okay" until 2005, when he had a stroke.  He reported that he did have some transient ischemic accidents (TIAs) prior to the stroke.  He reported that a filter was placed in his groin after the stroke to prevent clots from going to his lungs or heart.

In a September 2007 letter, Dr. Birdwell stated that he had examined the Veteran's military medical records from Vietnam and found indications of medical issues that began in that time frame, for which he was now treating the Veteran.  Dr. Birdwell stated that the Veteran's problems arose from disruption of his vascular system including, in pertinent part, atrial fibrillation of the heart and arrhythmia that can be life threatening and led to a subsequent stroke in 2005, which caused a hemiparesis of the Veteran's left side.  Dr. Birdwell opined that the Veteran had developed numerous insults in his vascular system related to his service in Vietnam and his exposure to Agent Orange at that time of service; he opined that these complex heart and vascular problems that led to his stroke and arrhythmia of the heart very likely began with his service in Vietnam.  

In a January 2008 letter, cardiologist Dr. Woodson stated that the Veteran had been under his care for cardiovascular disease; he has a history of coronary artery disease with a myocardial infarction in 2003, as well as a history of atrial fibrillation, stroke, and deep vein thrombosis.  Dr. Woodson opined that these problems likely began when the Veteran was young and in military service, and he now suffers from these chronic problems which have affected his lifestyle and work abilities.

In a January 2008 letter, neurologist and psychiatrist Dr. Ortiz-Cruz stated that the Veteran had been under her care since January 2004, due to an episode of an intracerebral hemorrhage affecting the right side of his brain.  She opined that the stroke occurred as a complication of his vascular-heart disease after he developed a malignant arrhythmia for which he had to be treated with Coumadin.  Dr. Ortiz-Cruz stated that, as a result of his stroke, the Veteran had remained with a right hemispheric dysfunction, cognitive impairment and depression.

On September 2008 VA heart examination, the Veteran reported he had atrial fibrillation diagnosed while he was stationed in Germany, but did not receive any treatment for it at that time.  He reported that he was told he eventually might need a pacemaker.  He reported having a stroke in 2005, and three transient ischemic attacks beforehand.  He was being treated with Coumadin for atrial fibrillation and history of stroke.  He reported having paralysis of the left side of his body following the stroke, although he was now able to walk with a cane despite pain in the left lower leg since the stroke, as well as weakness in the left upper and lower extremities.  Following a physical examination, the diagnoses included atrial fibrillation currently being managed by warfarin therapy, and cerebrovascular accident with mild residual weakness on the left upper and lower extremity.  The examiner opined that there is no medical evidence to indicate that Agent Orange exposure can cause atrial fibrillation or cerebrovascular accident unless the vascular disease is associated with diabetes, which is not the case for this Veteran.  The examiner opined that the diagnosis of atrial fibrillation in 2003 and cerebrovascular accident in 2005 are less likely than not related to Agent Orange exposure in service.

In a June 2011 letter, cardiologist Dr. Woodson noted that the Veteran has a history of chronic atrial fibrillation and "has had an embolic stroke due to this".

At the February 2013 videoconference hearing, the Veteran's attorney explained that the Veteran has a long history of atrial fibrillation that was diagnosed and treated while he was in service, noting that the treatment can frequently lead to clots being thrown, which she contends is what happened to the Veteran to cause a stroke.  The Veteran testified that he was stationed in Germany during his first military assignment, in about 1961, when atrial fibrillation was first diagnosed; he described the symptoms as feeling like his heart is beating very fast, with lightheadedness, pain across his entire chest, heartburn/reflux, and weakness in his arms.  He testified that he has continually experienced such episodes since then.  He testified that he believed stress has always triggered the episodes, as well as physical exertion such as hiking or lifting too much weight.  He testified that the episodes became more frequent leading up to his stroke in 2003.  He testified that the day of the episode leading to his stroke, he and his wife were on vacation and he became very lightheaded as was typical of these episodes, followed by overall weakness and then heartburn.  The Veteran's wife testified that he was hospitalized, and after a few days she was told he had a blood clot in his leg and a filter was implaced; she was later told that he had had a massive stroke.  She testified that he was hospitalized for about two months total in late 2003, and in 2004 she sought treatment for him at the Mayo Clinic.

In a February 2013 letter, internist Dr. Lynn stated that chronic atrial fibrillation is a cause of clot distribution to the general circulation, among which destinations is the brain.  He noted that such a clot might also end up somewhere else but the brain effects are the easiest to spot.  Dr. Lynn opined that, if the Veteran was being treated for atrial fibrillation while in service, it is more likely than not that the stroke was due to an embolus from the left atrium breaking off and causing an obstruction to a cerebral vessel.  He noted that, without medical confirmation, a history of transient ischemic attacks is questionable.  He doubted that Amiodarone played a role in the stroke, stating that anticoagulants have been associated with intracranial bleeding but the evidence as he understands it is insufficient to make that case.

In a February 2013 letter, internist Dr. Atkinson noted that he had reviewed the Veteran's medical records, including from the Mayo Clinic regarding his atrial fibrillation incurred during his military service.  He noted that the Veteran's cardiac history dates back approximately 20 to 30 years to his time in the military, when he had atrial fibrillation and was told he might need a pacemaker in the future.  Dr. Atkinson opined that, unfortunately for the Veteran, this recurrent disorder resulted in him having a stroke that occurred in October 2003, affecting his left side.  The Veteran must now be on Coumadin, or perhaps other anticoagulants, but this will require therapy for the rest of his life.  Dr. Atkinson opined that there is no doubt the Veteran's cerebral vascular accident is etiologically connected with his atrial fibrillation per the mechanisms as documented in Harrison's Textbook of Medicine.  Dr. Atkinson explained that atrial fibrillation causes the left atrium to lose its ability to contract normally, which allows blood clots to form in the left atrium.  These clots may travel through or down through the left ventricle and out the aortic valve and then may travel into the body and out through arterial vessels, which often causes a stroke in the brain or elsewhere in the kidneys or extremities.  Dr. Atkinson noted that, in the Veteran, the clot traveled into the right side of his brain causing him to have left-sided paralysis.  Dr. Atkinson opined that it is more likely than not the Veteran's stroke is secondary to the atrial fibrillation diagnosis made during his military service, 20-30 years ago, and which has continued to the present.

The Board finds that there is ample documentation of ongoing atrial fibrillation from the time the Veteran left service, which caused the 2003 stroke.  The Veteran has submitted lay statements and testimony regarding chronic recurring atrial fibrillation that first manifested in service, and the Board finds these statements highly credible as they correlate with reports and findings noted in service.  Several medical experts, including neurologists and cardiologists, have clearly opined that the chronic history of atrial fibrillation caused the clot which resulted in an embolic stroke.  Accordingly, the evidence reasonably shows that the Veteran has chronic atrial fibrillation that was first manifested in service, and by treatment records and credible lay testimony, continued through 2003 resulting in a stroke, and continues to the present time.  See 38 C.F.R. § 3.303(b).  All of the requirements for establishing service connection are met; service connection for residuals of a stroke is warranted.


ORDER

The appeal in the matters of service connection for sleep, respiratory, and eye disabilities, and an increased rating for bilateral hearing loss is dismissed.

Service connection for residuals of a stroke is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


